     Case 1:20-bk-11006-VK        Doc 105 Filed 07/22/20 Entered 07/22/20 14:42:30            Desc
                                   Main Document     Page 1 of 6


 1   DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
 6   Proposed Attorneys for Chapter 11 Debtor and
     Debtor-in-Possession
 7
 8
                           UNITED STATES BANKRUPTCY COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                             SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                         Case No.: 1:20-bk-11006-VK
14
     LEV INVESTMENTS, LC,                           Chapter 11
15
              Debtor and Debtor in Possession.      DEBTOR’S OPPOSITION TO
16                                                  EMERGENCY MOTION TO ADVANCE
                                                    THE HEARING ON MOTION TO
17                                                  DISQUALIFY DAVID GOLUBCHIK AND
18                                                  HIS FIRM; DECLARATION OF JULIET Y.
                                                    OH IN SUPPORT THEREOF
19
                                                    Hearing:
20                                                  Date: [To be set]
                                                    Time: [To be set]
21                                                  Place: Courtroom “301”
22                                                         21041 Burbank Boulevard
                                                           Woodland Hills, California 91367
23
24
25
26
27
28

                                                     1
     Case 1:20-bk-11006-VK        Doc 105 Filed 07/22/20 Entered 07/22/20 14:42:30              Desc
                                   Main Document     Page 2 of 6


 1          Lev Investments, LLC, the debtor and debtor-in-possession in the above-captioned
 2   Chapter 11 bankruptcy case (the “Debtor”), hereby files its opposition to that certain Emergency
 3   Motion To Advance The Hearing On Motion To Disqualify David Golubchik And His Firm [Doc.
 4   No. 104] (the “Motion”) filed on July 22, 2020 by Mariya Ayzenberg and Mike Kemel (together,
 5   the “Movants”).
 6          Pursuant to the Motion, the Movants request that the Court “advance” the hearing on the
 7   Movants’ previously filed Emergency Motion To Recuse David Golubchik And The Law Firm Of
 8   Levene, Neale, Bender, Yoo & Brill LLP, From All Further Participation In This Case, All
 9   Related Cases, And For An Order Disgorging All Funds Received By The Firm Due To
10   Undisclosed Conflicted Representation Of The Debtor In Re Weibel, Inc. (9th Cir. BAP 1994)
11   176 B.R. 209 [Doc. No. 56] (the “Recusal Motion”), which hearing is currently set for August
12   27, 2020 at 1:30 p.m.
13          The Debtor opposes the Motion as it fails to articulate a legitimate basis for holding a
14   hearing on the Motion on an emergency basis, and fails to demonstrate why the underlying relief
15   requested in the Motion is required or appropriate given the circumstances of this case.
16          The Recusal Motion was filed as an emergency motion by the Movants on June 26, 2020.
17   However, the Movants and their counsel failed to comply with the provisions of the Local
18   Bankruptcy Rules governing emergency motions and failed to take any steps to set a hearing on
19   the Recusal Motion. At the Chapter 11 status conference conducted in the Debtor’s case on July
20   16, 2020 (the “Status Conference”), the Court noted that the Movants had never set a hearing and
21   ordered that the hearing on the Recusal Motion be set for August 27, 2020 at 1:30 p.m.1 Counsel
22   for the Movants, Michael Shemtoub, as well as one of his clients, Mike Kemel, were both
23   present at the Status Conference, and did not object to the setting of the hearing on the Recusal
24   Motion on August 27, 2020 at 1:30 p.m.
25      1
          The Movants’ claim in the Motion that the Court “on July 16, 2020, continued the hearing
26   [on the Recusal Motion] so to determine if matters percolated in a fashion where recusal may
     be avoided” is wholly inaccurate. See Motion, p. 2, lines 24-25. The Movants never set a
27   hearing on the Recusal Motion, so there was no continuance of the hearing. After noting that a
     hearing had not been set, the Court took the initiative to set a hearing on the Recusal Motion.
28

                                                     2
     Case 1:20-bk-11006-VK        Doc 105 Filed 07/22/20 Entered 07/22/20 14:42:30                 Desc
                                   Main Document     Page 3 of 6


 1          There are no new facts and no new events which have arisen since June 26, 2020, when
 2   the Movants filed the Recusal Motion, to warrant the relief requested in the Emergency Motion.
 3   The Movants claim in their Motion that “[t]he need for this emergency motion has arisen
 4   because counsel for Mr. Kemel, Real Property Trustee, Inc. and Ms. Ayzenberg, cannot advocate
 5   for them while an attorney is aware of their secrets and is actively advising the Opponent of how
 6   to maximize the damages on his shortly-before this litigation current clients, and now former (as
 7   a result of recent actions by Mr. Golubchik since June 1, 2020) clients, Mr. Kemel, Real Property
 8   Trustee, Inc. and Ms. Ayzenberg.” See Motion, p. 2, lines 1-6. Even if the foregoing statements
 9   were true, which the Debtor and its proposed counsel, Levene, Neale, Bender, Yoo & Brill
10   L.L.P. (“LNBYB”), strongly dispute, such statements clearly illustrate that there is no
11   “emergency” and that any alleged basis for the relief requested in the Recusal Motion remains
12   unchanged since the Recusal Motion was filed (or even prior to such date).
13          In the Motion, the Movants claim that they and their counsel “cannot file a claim, file a
14   motion for remand, utilize other strategies that are part and parcel of any litigation strategist as
15   no matter how well the undersigned plays the Movants’ hands, they will be defeated as he will
16   know what cards the Movants really hold[.]” See Motion, p. 2, lines 25-28. The foregoing
17   claims make no sense and are belied by the record before this Court. There is no reason why the
18   Movants cannot file a claim in the Debtor’s case at any time. Even if the Court were to require
19   the Debtor to change counsel, such change in counsel would not prevent or otherwise affect the
20   Movants’ ability to file a claim in the Debtors’ case. Although the Movants claim that they
21   cannot file a motion for remand, the Movants and their counsel have, in fact, filed a brief in
22   support of remand of the sole adversary proceeding in which they are currently involved2 –
23   Mariya Ayzenberg v. Lev Investments, LLC, et al., Adversary Proceeding No. 1:20-ap-01062-VK
24   (the “Ayzenberg Proceeding”). Moreover, as the record of this case reflects, the Movants and
25
26      2
          See, Memorandum Of Points And Authorities In Support Of Remand In Response To The
27   Order To Show Cause Re Remand And Status Conference filed by Mr. Shemtoub, Esq., on
     behalf of plaintiff Mariya Ayzenberg. [Adv. Pro. No. 1:20-ap-01062-VK, Doc. No. 7].
28

                                                      3
     Case 1:20-bk-11006-VK        Doc 105 Filed 07/22/20 Entered 07/22/20 14:42:30                Desc
                                   Main Document     Page 4 of 6


 1   their counsel, Mr. Shemtoub, have filed numerous pleadings in connection with the Debtor’s
 2   chapter 11 bankruptcy case and the Ayzenberg Proceeding, and have presumably utilized the
 3   very litigation strategies that they claim they are being prevented from employing.
 4          The timing of the Motion appears to be in response to the Debtor’s notices of deposition
 5   and requests for production of documents relating to the Recusal Motion (the “Depo Notices”),
 6   which were served on both of the Movants on July 16, 2020 immediately after the Status
 7   Conference. The Depo Notices require that responsive documents be produced by the Movants
 8   by August 17, 2020 and that the Movants appear at depositions scheduled on August 18, 2020
 9   (both of which dates are at least 30 days after the date of service of the Depo Notices). The dates
10   set forth in the Depo Notices will provide the Debtor with an opportunity to obtain discovery in
11   connection with the Recusal Motion prior to the hearing on the Recusal Motion scheduled on
12   August 27, 2020. While the Motion is devoid of any mention of the Depo Notices, the timing of
13   the Motion and the relief requested therein suggest that the Movants are attempting to avoid their
14   obligations to produce documents and appear for depositions (or render such discovery efforts
15   moot) by trying to “advance” the hearing on the Recusal Motion. If this is, in fact, the Movants’
16   strategy and/or goal, it is improper (particularly where, as here, the Debtor is seeking to conduct
17   discovery in connection with a motion that the Movants filed) and procedurally incorrect, and
18   the Motion should be denied.
19          Based on the foregoing, the Debtor respectfully requests that the Court enter an order
20   denying the Motion in its entirety.
21   Dated: July 22, 2020                         LEV INVESTMENTS, LLC
22
23
24                                                By:
                                                          DAVID B. GOLUBCHIK
25                                                        JULIET Y. OH
                                                          LEVENE, NEALE, BENDER, YOO
26                                                           & BRILL L.L.P.
                                                          Proposed Attorneys for Debtor and
27
                                                          Debtor-in-Possession
28

                                                     4
     Case 1:20-bk-11006-VK            Doc 105 Filed 07/22/20 Entered 07/22/20 14:42:30                Desc
                                       Main Document     Page 5 of 6


 1                                   DECLARATION OF JULIET Y. OH
 2           I, JULIET Y. OH, hereby declare as follows:
 3           1.         I am over 18 years of age. Except where otherwise stated, I have personal
 4   knowledge of the facts set forth below and, if called to testify, would and could competently
 5   testify thereto.
 6           2.         I am licensed to practice law in California state courts and before this Court. I am
 7   a partner of the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P (“LNBYB”), proposed
 8   counsel to Lev Investments, LLC, the debtor and debtor in possession herein (the “Debtor”).
 9           3.         On July 16, 2020, LNBYB caused notices of deposition and requests for
10   production of documents (the “Depo Notices”) to be served on Mariya Ayzenberg and Mike
11   Kemel (together, the “Movants”) in connection with that certain Emergency Motion To Recuse
12   David Golubchik And The Law Firm Of Levene, Neale, Bender, Yoo & Brill LLP, From All
13   Further Participation In This Case, All Related Cases, And For An Order Disgorging All Funds
14   Received By The Firm Due To Undisclosed Conflicted Representation Of The Debtor In Re
15   Weibel, Inc. (9th Cir. BAP 1994) 176 B.R. 209 [Doc. No. 56] (the “Recusal Motion”) filed by the
16   Movants on June 26, 2020.
17           4.         The Depo Notices require that responsive documents be produced by the Movants
18   by August 17, 2020 and that the Movants appear at depositions scheduled on August 18, 2020.
19   The dates set forth in the Depo Notices will provide the Debtor and LNBYB with an opportunity
20   to obtain discovery in connection with the Recusal Motion prior to the hearing on the Recusal
21   Motion scheduled on August 27, 2020.
22           I declare under penalty of perjury under the laws of the United States of America that the
23   foregoing is true and correct.
24           Executed on this 22nd day of July, 2020, at Los Angeles, California.
25
26
27
                                                              JULIET Y. OH
28

                                                         5
Case 1:20-bk-11006-VK                Doc 105 Filed 07/22/20 Entered 07/22/20 14:42:30                                      Desc
                                      Main Document     Page 6 of 6

                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled DEBTOR’S OPPOSITION TO EMERGENCY
      MOTION TO ADVANCE THE HEARING ON MOTION TO DISQUALIFY DAVID GOLUBCHIK AND HIS
  4   FIRM; DECLARATION OF JULIET Y. OH IN SUPPORT THEREOF will be served or was served (a) on
      the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
  5   below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On July 22, 2020, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  8   receive NEF transmission at the email addresses stated below:

  9       •     Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
          •     Katherine Bunker kate.bunker@usdoj.gov
 10       •     John Burgee jburgee@bandalaw.net
          •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
 11             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
          •     James R Felton jfelton@gblawllp.com, nknadjian@gblawllp.com
 12       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
          •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 13       •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
          •     Michael Shemtoub michael@lexingtonlg.com
 14       •     David A Tilem davidtilem@tilemlaw.com,
                DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptc
 15             y.com;DianaChau@tilemlaw.com
          •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
 16
 17   2. SERVED BY UNITED STATES MAIL: On July 22, 2020, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 18   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 19
                                                                              Service information continued on attached page
 20
 21   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 22   on July 22, 2020, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 23   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 24
      None.
 25
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 26   true and correct.

 27    July 22, 2020                 Stephanie Reichert                                  /s/ Stephanie Reichert
       Date                          Type Name                                           Signature
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
